Case 2:18-cv-13730-DML-SDD ECF No. 53, PageID.233 Filed 03/11/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff,                                     Case Number 18-13730
v.                                                            Honorable David M. Lawson

MUHAMMAD ASIF QAZI, MAIRA ASIF,
OAKLAND COUNTY, WELLS FARGO
BANK, N.A., BRIARWOOD MANOR
HOMEOWNERS ASSOCIATION,
and RAZOR CAPITAL, LLC,

               Defendants.
                                                     /

           ORDER GRANTING MOTION FOR ORDER CONFIRMING SALE
               AND AUTHORIZING DISTRIBUTION OF PROCEEDS

       On February 18, 2020, the Court issued an amended order appointing a receiver to sell two

real properties that are subject to forfeiture to satisfy the individual defendants’ tax debts. The

receiver subsequently secured and sold the subject properties. On March 9, 2021, the government

filed a motion for an order confirming the sale of the final property and authorizing distribution of

the sale proceeds held in escrow. The defendants that have appeared in the case as parties with

potential live interests in the property have consented to the relief requested. The defendants in

default have not appeared or filed any opposition to the motion. No other objections to the sale or

distribution have been received by the Court, and the time for opposing the motion has expired.

The Court therefore will grant the government’s unopposed motion. However, the proposed order

that improperly was submitted as an exhibit to the motion will be stricken. See E.D. Mich. LR 7.1

cmt. (citing Elec. Filing Pols. & Procs. R 11(a)).
Case 2:18-cv-13730-DML-SDD ECF No. 53, PageID.234 Filed 03/11/21 Page 2 of 2




       Accordingly, it is ORDERED that the government’s unopposed motion for an order

confirming sale and authorizing distribution of proceeds (ECF No. 52) is GRANTED, and the

government’s proposed order (ECF No. 52-3) is STRICKEN.

       It is further ORDERED, pursuant to 26 U.S.C. § 7403 and the previously issued orders of

the Court authorizing the sale and distribution of properties, that the sale of the real property

located at 2973 Briarwood Drive, Troy, Michigan 48085 (the “Briarwood Property”), to Man Lim

Chai, for the sum of $360,000 hereby is CONFIRMED.

       It is further ORDERED that the Receiver promptly shall issue a deed for the Briarwood

Property to Man Lim Chai, in a form substantially similar to the example of a receiver’s deed

attached to the United States’ motion.

       It is further ORDERED that the Receiver promptly shall distribute the $360,000 in sale

proceeds currently being held in escrow as follows: (1) $27,174.50 to Next Level Realty, LLC for

the commission and costs of the rental and sale incurred as set forth in the motion; (2) $254,880.57

to defendant Wells Fargo Bank, N.A., as Trustee for Bank of America Funding 2005-B Trust, in

full satisfaction of its mortgage interest in the Briarwood Property; and (3) the remainder of the

funds to the United States of America, in partial satisfaction of the unpaid federal tax liens against

Muhammad Asif Qazi and Maira Asif.

                                                              s/David M. Lawson
                                                              DAVID M. LAWSON
                                                              United States District Judge

Dated: March 11, 2021




                                                -2-
